Exhibit 10.1

MEMORANDUM OF AGREEMENT

This Memorandum of Agreement (“Memorandum”), dated as of this 15th day of
September 2006 (“Effective Date”), by and between Optical Molecular Imaging,
Inc., a Delaware corporation (“OMI”), and Cedars-Sinai Medical Center, a
California nonprofit public benefit corporation (“CSMC”), is intended to
summarize the basic terms of a license agreement between the parties hereto,
which will be embodied in a subsequent and more comprehensive agreement (the
“License Agreement”) that will include not only the provisions of this
Memorandum, but also certain other terms and conditions that are customarily
included in licensing arrangements between nonprofit academic institutions and
for-profit companies as may be agreed to by the parties. This Memorandum is
entered into with reference to the following facts:

A. CSMC is the sole owner of certain provisional patents and other proprietary
intellectual property, relating to the work of Dr. John Yu (“Yu”) with cellular
therapies or diagnostics utilizing cellular therapies, including dendritic cell
based vaccines for brain tumors and other cancers (the “Field of Use”). The
Field of Use is further described and specifically limited to the intellectual
property listed in Exhibit A hereto (the “Vaccine Technology”).

B. Yu is an employee of CSMC.

C. Yu and others are inventors of the Vaccine Technology, and Yu has significant
expertise and experience in the field of the Vaccine Technology.

D. OMI wishes to license the Vaccine Technology from CSMC for the purpose of
developing and commercializing products based on the Vaccine Technology, and
CSMC is willing to license the Vaccine Technology to OMI in accordance with the
basic terms of this Memorandum and the definitive License Agreement.

E. OMI wishes to have Yu serve as a director and as its Chief Scientific
Officer, and Yu is willing to serve in those capacities, subject to the prior
approval of the proposed activity pursuant to the CSMC Full-time Faculty
Consulting Guidelines and by the CSMC Conflict of Interest Steering Committee.

Now, therefore, the parties agree as follows:

1. Agreement and Closing. The parties to this Memorandum agree to work
diligently to prepare and execute the License Agreement within sixty (60) days
from the date of this Memorandum and to use their best efforts to close the
transactions contemplated herein, including the License Agreement becoming
effective (the “Closing”) within sixty (60) days from the date of this
Memorandum.

2. Ownership of Intellectual Property. CSMC represents and warrants that, to the
best of its current knowledge, without internal or external investigation, CSMC
is the sole owner of the Vaccine Technology and the patent applications listed
in Exhibit A to this Memorandum; that the patents listed in Exhibit A to this
Memorandum have been validly issued or applied for; and that CSMC has not
received notice from any third party that the Vaccine Technology



--------------------------------------------------------------------------------

infringes the proprietary rights of any third party. OMI acknowledges that to
the extent any of the foregoing patent rights constituting any part of the
Vaccine Technology have been funded by the U.S. government, a royalty-free,
non-exclusive, non-transferable license to the inventions in such patents is
reserved to the U.S. government.

2.1 Representations of OMI. OMI represents and warrants to CSMC that:

(a) OMI is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware, is qualified to do business in the
State of California and has the corporate power and authority to enter into this
Agreement and to perform its obligations hereunder;

(b) the execution and delivery of this Agreement by OMI and the performance by
OMI of its obligations hereunder have been duly authorized by all necessary
corporate action;

(c) neither the execution or delivery of this Agreement by OMI, nor the
performance by OMI of its obligations hereunder, (i) requires the consent or
approval of any third party, other than an approval by the shareholders of OMI
(which has already been obtained); (ii) shall constitute a default under any
material contract by which OMI or any of its material assets is bound (or any
event which, with notice or lapse of time, or both, would constitute such a
default); or (iii) shall constitute a violation of any judgment, order or decree
of any court, arbitrator, governmental agency or authority binding upon OMI; and

(d) (i) all of the contractual obligations and liabilities relating to OMI’s
former spectral imaging technology were in the name of its former subsidiary,
Spectral Molecular Imaging, Inc. (“SMI”), (ii) on September 11, 2006, Daniel
Farkas acquired 100% ownership of SMI and acknowledged in connection with that
acquisition that OMI shall have no liability for SMI’s obligations and (iii) OMI
has no liabilities or obligations and has not received notice from any third
party regarding potential claims in connection with its prior ownership of SMI,
the spectral technology previously licensed or any other pre-existing
relationship.

3. License Agreement Terms. The License Agreement shall include, among other
terms and conditions that are customarily included in licensing arrangements
between nonprofit academic institutions and for-profit companies, the following
terms, but not necessarily limited to the exact language set forth below. The
parties agree to work in good faith to have the provisions of the License
Agreement not specifically covered by the Agreement be substantially in
accordance with CSMC’s standard form of License Agreement, a copy of which is
attached hereto as Exhibit B.

3.1 Grant.

(a) License. The license granted by CSMC to OMI shall be an exclusive license as
to the agreed upon Field of Use, with a right (subject to Section 3.3) to grant
sublicenses, during the Term, to use, develop, make, have made, practice,
import, carry out, manufacture, have manufactured, offer for sale, sell, offer
for sale and/or have sold Products in the Field of Use in the Territory.

 

2



--------------------------------------------------------------------------------

(b) Reservation of Rights. CSMC shall retain, for CSMC’s use only, the right to
use the Vaccine Technology solely:

 

  (i) for CSMC’s internal research purposes;

 

  (ii) for CSMC’s internal teaching and other educationally-related and
non-commercial clinical purposes, where clinical use does not involve a third
party funding grant;

 

  (iii) to obtain and use research funding from any funding agencies (including
grant applications);

 

  (iv) with OMI’s prior written consent, in connection with any agreement with
for profit entities; and

 

  (v) CSMC will retain the right to publish the scientific findings from
research conducted by CSMC or any of its researchers related to the Vaccine
Technology; provided that OMI will have a right of prior review to determine the
patentability thereof, within thirty (30) days following receipt by OMI of a
notice of intent to publish from CSMC; and provided further that if OMI
determines to file a patent application, OMI will have a thirty (30)-day period
thereafter to do so, and CSMC shall delay any publication with respect thereto.

(c) Products. Products shall consist of any substance, device, apparatus or
method covered in whole or in part by a Valid Claim useful to the diagnosis or
treatment of disease or disorders utilizing a dendritic cell based vaccine for
brain tumors and other cancers.

(d) Valid Claim. A Valid Claim shall be any claim of (i) a Licensed Patent,
which has not been pending for longer than ten years after the first commercial
sale of a Product; or (ii) an issued patent included within the Licensed
Patents, which claim has not (X) lapsed, been cancelled or become abandoned,
(Y) been declared invalid or unenforceable by a non-appealable decision or
judgment of a court or other appropriate body or authority of competent
jurisdiction, or (Z) been admitted to be invalid or unenforceable through
reissue, disclaimer or otherwise.

(e) Licensed Patent. A Licensed Patent shall include the patents and patents
issuing from the patent applications listed in Exhibit A hereto, including any
continuations, divisionals or reissues and including any improvements by Yu.

(f) Territory. The Territory of the license shall be the entire world.

(g) Term. The Term of the license shall be on a country-by-country basis, until
the expiration of the last to expire Valid Claim for such country in the
Territory.

 

3



--------------------------------------------------------------------------------

(h) OMI acknowledges that it is important to CSMC, and, with respect to the US
governmentally-funded development, a requirement of the United States Government
under Title 35, Section 203 of the United States Code, that OMI pursue the
development, commercialization, and marketing of the Licensed Patents and
otherwise exercise commercially reasonable efforts to maximize the value of the
License Agreement to CSMC. OMI shall be deemed to have done so, only if OMI has
used and is using reasonable efforts to meet the requirements set forth on
Schedule X hereto, with each such requirement being deemed a separate and
independent condition (each, a “Milestone”). Within sixty (60) days after each
anniversary of the date of the Closing, OMI shall prepare and deliver to CSMC an
annual written report (to be certified by an executive officer of OMI) that
provides an overview of OMI’s progress towards achieving each Milestone and its
other efforts with respect to the ongoing development, commercialization, and
marketing of the Licensed Patents. If OMI fails to meet any Milestone, OMI will
have ninety (90) days after notice from CSMC to remedy the default or, if the
default is capable of being cured but cannot be remedied within such ninety
(90)-day period, as reasonably determined by CSMC and OMI, to develop a written
plan for the cure or other resolution of the default and diligently pursue the
same, which plan is subject to the approval of CSMC, not to be unreasonably
withheld. If OMI does not so remedy the failure, CSMC may, at its option, upon
written notice delivered to OMI within ninety (90) days of CSMC’s receipt of
such annual written report, terminate the license which termination, as
applicable, will be effective sixty (60) days following CSMC’s notice. During
any period when a Milestone has been missed, OMI will use reasonable diligence
to subsequently meet that Milestone.

3.2 Sublicenses. OMI will have the right to grant sublicenses subject to the
prior written approval of CSMC, which approval will not be unreasonably withheld
or delayed. OMI will be responsible for each sublicensee’s performance of all
obligations under sublicenses (and, in particular, royalty payment obligations
due on such sublicensee’s sales of Products) and none of OMI’s sublicenses will
reduce in any way any of OMI’s obligations under the License Agreement.

3.3 Consideration.

(a) License Fee. At the Closing, OMI will:

 

  (i) issue CSMC as a license fee a number of shares of OMI common stock that
will equal eight and one-half percent (8.5%) of the OMI outstanding shares at
the time of the Closing (the “CSMC Shares”). The CSMC Shares will be duly and
validy issued, fully paid for and nonassessable shares and will be registered
under the Securities Act of 1933 pursuant to a registration statement that will
be filed within sixty (60) days of the Closing.

 

  (ii)

Within thirty (30) days of the date of the Closing, OMI shall pay to CSMC the
amount of $62,000 (as of September 12, 2006), which is equivalent to the outside
counsel and other reasonable costs and expenses actually incurred by

 

4



--------------------------------------------------------------------------------

 

CSMC in preparing and prosecuting the Vaccine Technology which amount shall be
updated to reflect the total amount as of the date of the Closing; and, as of
the Closing, Licensee will assume responsibility for payment of all such fees in
connection with prosecution, maintenance, defense and enforcement of the Vaccine
Technology.

(b) Sublicense Fees. OMI shall pay CSMC during the Term [***]% of all
Sublicensing Income received by OMI from any sublicensee of OMI. Sublicensing
Income shall consist of any consideration of any kind received from any
sublicensee of OMI in connection with any grant of a sublicense to use, make,
have made, practice, import, carry out, manufacture, have manufactured, offer
for sale, sell, offer for sale and/or have sold Products, but shall not include
any equity investment made by any sublicensee in OMI.

(c) Royalties. OMI shall pay CSMC during the Term [***]% of gross revenues
received by OMI from sales of Products, less customary offsets for discounts,
returns, allowances, chargebacks and sales commissions paid to distributors or
sales agents.

(d) Payments to Third Parties. The amounts payable by OMI to CSMC under Sections
3.3(b) and 3.3(c) shall be reduced by [***]% of the amounts, if any, that OMI or
its sublicensees must pursuant to a court order or a settlement (subject to the
prior approval of CSMC, which consent will not be withheld unreasonably) pay to
any third party who holds proprietary rights that, in the written opinion of
OMI’s patent counsel, would otherwise be infringed by sale of the Products.

(e) Fair Market Value. Both parties acknowledge and agree that the forms of
consideration being offered by OMI and other obligations of OMI to be taken
under the License Agreement must constitute fair market value (as determined by
an independent intellectual property assessment obtained by CSMC) for the rights
granted to OMI under the License Agreement based on arms’-length negotiations
with OMI. If the foregoing fair market value assessment is not obtained by
October 2, 2006, CSMC shall immediately advise OMI and CSMC shall have no
obligation to enter into the License Agreement or other transactions
contemplated by this Memorandum.

3.4 Diligence. OMI will use commercially reasonable efforts to develop and
commercialize Products as soon as practicable, consistent with sound business
practices and judgment as specified in the letter to James Laur dated
September 11, 2006 from Technomedics Management & Systems, Inc., which content
has been approved by Dr. John Yu. If additional information is required going
forward, Dr. Yu is ready and willing to submit additional information.

3.5 Insurance & Indemnity. OMI shall obtain and maintain commercially reasonable
levels of insurance (naming CSMC as an additional insured) to cover the
company’s activities and support OMI’s indemnification obligations under the
License Agreement.

[***] = Certain information on this page has been omitted and filed separately
with the commission. Confidential treatment has been requested with respect to
the omitted portions.

 

5



--------------------------------------------------------------------------------

4. Services of Yu. Subject to and concurrently with the License Agreement
becoming effective at the Closing, OMI intends to appoint Yu as its Chief
Scientific Officer pending review and approval by CSMC. If the foregoing CSMC
approval is not obtained, OMI shall have no obligation to enter into the License
Agreement or other transactions contemplated by this Memorandum.

5. Finders. No party to this Memorandum will be required to pay any finders fee
to any third party in connection with consummating the transactions contemplated
herein.

6. Disclosure. The terms of this Memorandum may be publicly disclosed by OMI to
the extent OMI’s counsel determines that such disclosure is required by law. OMI
shall provide CSMC and Yu with a copy of any such disclosure for their review at
least three days prior to making such disclosure, except that the disclosure to
be sent to certain OMI investors on September 18, 2006 may be provided to CSMC
less than three days before it is sent.

7. Governing Law. The terms of this Memorandum shall be governed by the internal
laws of the State of California. Venue shall be Los Angeles County. In any
action between the parties seeking enforcement of any of the provisions of this
Agreement, the prevailing party in such action shall be awarded, in addition to
damages, injunctive or other relief, its reasonable costs and expenses, not
limited to taxable costs, and reasonable attorneys’ fees.

 

Cedars-Sinai Medical Center

By:   /s/ Edward M. Prunchunas  

Name:

 

Edward M. Prunchunas

 

Title:

 

Senior Vice President for Finance & CFO

By:   /s/ Shlomo Melmed  

Name:

 

Shlomo Melmed, M.D.

 

Title:

 

Senior Vice President for Academic Affairs

Optical Molecular Imaging, Inc.

By:   /s/ David Wohlberg  

Name:

 

David Wohlberg

 

Title:

 

President and Chief Operating Officer

 

6